Citation Nr: 0528590	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  04-10 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran was on missing status from April 1944 to January 
1945; he was on recognized guerilla service status from 
January 1945 to October 1945; and he had regular Philippine 
Army service from October 1945 to July 1946.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from November 2002 and August 2003 rating 
decisions of  the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.

In July 2005, the veteran testified before the undersigned 
Veterans Law Judge during a videoconference hearing.

In July 2005, the veteran withdrew his appeals with respect 
to the issues of entitlement to service connection for 
hypertension, arthritis, malaria, anemia, chronic obstructive 
pulmonary disorder and entitlement to individual 
unemployability. 

The matter of entitlement to service connection for post-
traumatic stress disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have bilateral hearing loss 
attributable in any way to service.

2.  The veteran does not have tinnitus attributable in any 
way to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).

2.  Tinnitus was not incurred in service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are July 2003 and September 2003 letters that 
notified the veteran of any information and evidence needed 
to substantiate and complete the claims for service 
connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters provided the substantive standard to validate that 
type of claim.  Additionally, VA indicated which portion of 
that information should be provided by the claimant, and 
which portion VA will try to obtain on the claimant's behalf.  
In addition, the letters instructed the claimant to identify 
any additional evidence or information pertinent to the 
claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, an 
application was received in June 2003.   Thereafter, the RO 
provided notice in July 2003 and September 2003.  
Additionally, the veteran was generally advised to submit any 
additional evidence that pertained to the claim.  Id. at 121.  
Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining available service medical records; and 
private treatment records from Adele Zaretsky, M.A, at 
International Hearing Aid Center. 

Although the veteran has not been afforded a VA medical 
examination, the Board concludes that one is not necessary to 
decide this appeal. 38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2004).  An examination or opinion is 
necessary if the evidence of record:  (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4).

As set out in more detail below, the service medical records 
fail to establish that the veteran suffered "an event, 
injury or disease in service."  Thus, because the record 
lacks credible evidence establishing service incurrence of 
the claimed disabilities in service, the Board finds that it 
is unnecessary to require the veteran to report for a VA 
medical examination or to ask a medical expert to review the 
record because any examination report or medical opinion 
could not provide competent evidence of the incurrence of 
these conditions in service.  See Comments preceding Duty to 
Assist Regulations, 66 Fed. Reg. 45,626 (2001) (as to medical 
opinion evidence, for instance, a doctor cannot link a 
current condition to an injury or disease in service unless 
that injury or disease is shown to have existed).  Based on 
the foregoing, the Board finds that a VA medical examination 
or opinion is not necessary to make a decision on the 
veteran's claims.

Given the facts of this case, therefore, the Board concludes 
that there is no reasonable possibility that any further 
assistance to the veteran would aid in substantiating his 
claims. Moreover, in October 2003, the veteran notified the 
VA that he had no additional evidence to submit.  As VA has 
fulfilled the duty to assist and notify, the Board finds that 
no additional action is necessary.  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

Factual Background

The veteran's service medical records are silent as to 
complaints or diagnoses of hearing loss or tinnitus.  His 
October 1945 physical examination documented 20/20 hearing, 
bilaterally.  Moreover, in a September 2001 statement, the 
veteran recounted that his hearing loss was affected by old 
age.  

The veteran has submitted a June 2003 report from 
International Hearing Aid Center.  A licensed audiologist 
asserted that the veteran had longterm bilateral hearing loss 
due to aging and noise exposure.  The veteran was diagnosed 
as having a mild to moderate to severe bilateral 
sensorineural hearing loss.  There was no indication that the 
veteran had complaints of or was diagnosed as having 
tinnitus.

In July 2005, the veteran testified at a videoconference 
hearing.  With respect to his hearing loss and tinnitus, he 
alleged that he was on the firing line, wherein he was 
exposed to a great deal of artillery noise.  He testified 
that it began during his period of service but that he did 
not seek treatment until 1995.  


Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre- existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including sensorineural hearing 
loss, become manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


Analysis

The Board notes that despite the veteran's contentions that 
he sustained injuries to his hearing in service, his service 
medical records are entirely silent regarding any complaint 
or finding of a hearing loss or tinnitus disability or injury 
to his ears.  

Similarly, the post-service medical evidence of record is 
negative for any notations of hearing loss and tinnitus for 
years after service separation.  The first indication of 
treatment for bilateral hearing loss relates back to June 
2003, nearly 60 years after the veteran's period of active 
service.  As to the veteran's tinnitus, the evidence of 
record contains no documentation of a diagnosis or complaints 
of tinnitus.  

Moreover, other than the veteran's lay contentions, the 
record contains no indication that any current hearing loss 
or tinnitus is causally related to his active service, any 
incident therein, or any service-connected disability.  The 
June 2003 treatment report from international Hearing Aid 
Center attributes the veteran's hearing loss to aging and 
noise exposure; it does not specify what kind of noise 
exposure.

The Board notes the veteran's assertions that he has 
bilateral hearing loss and tinnitus that are related to a 
motorcycle accident and the subsequent procedures, 
specifically aspiration and traction, incurred in service.  
However, as noted above, the veteran has not provided any 
medical evidence to support his assertion.  The veteran is 
not competent to offer opinions regarding medical diagnosis 
or causation.  As a layperson, he lacks the capability to 
provide evidence that requires specialized knowledge, skill, 
experience, training or education.  If the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).

Although the veteran alleges that he was in combat, there is 
no evidence verifying this contention.  Nonetheless, even 
assuming in-service exposure to acoustic trauma, there is no 
evidence of hearing loss or tinnitus for many years after 
service and no competent evidence attributing the 
disabilities to such in-service acoustic trauma.  See 
38 U.S.C.A. § 1154(b). 

In summary, as bilateral hearing loss and tinnitus were not 
shown in service or for many years thereafter, and because 
the probative evidence of record indicates that such 
disabilities are not causally related to the veteran's active 
service, the Board finds that the preponderance of the 
evidence is against the veteran's claims of service 
connection for bilateral hearing loss and tinnitus.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The veteran seeks service connection for post-traumatic 
stress disorder (PTSD).  In July 2005, the veteran testified 
during a videoconference hearing that he was receiving VA 
psychiatric treatment and that he has been diagnosed as 
having PTSD.  These records have not been associated with the 
claims folder.  

The provisions of 38 U.S.C.A. § 5103A (West 2002) require 
that VA assist the veteran by making reasonable efforts to 
obtain information that would corroborate the veteran's 
statements.  In view of the foregoing, the Board must find 
that a remand is warranted, in order to ensure the proper 
development of the matter.  

Accordingly, the case is REMANDED for the following 
action:

1.   The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for a psychiatric disorder, specifically 
PTSD.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file copies of the veteran's 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.

2.  After conducting any additional 
indicated development, the RO should 
again review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).




	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


